Citation Nr: 1230001	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation from January 29, 2007 through March 15, 2009, an evaluation in excess of 10 percent from March 16, 2009 through April 26, 2010, and an evaluation in excess of 20 percent beginning April 27, 2010 for service-connected degenerative joint disease of the right ankle (right ankle disability), to include on an extraschedular basis. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel  

INTRODUCTION

The Veteran had active service from October 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.  

In February 2011, the Board remanded this matter for further development, to include a VA examination. 

The issues of service connection for a cervical spine disability; peripheral neuropathy of the lower extremities; and peripheral neuropathy of the upper extremities, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  
FINDINGS OF FACT

1.  As it relates to the issue of entitlement to increased evaluations for a right ankle disorder, the Veteran's representative, in his May 2012 written argument, noted the Veteran's statement and indicated that the Veteran had effectively withdrawn this issue from appeal.  

2.  Any current left shoulder disorder is not of service origin. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of entitlement to increased evaluations for a right ankle disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  A left shoulder disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of a Right Ankle Disorder, to Include on an Extraschedular Basis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  

In February 2011, the Board remanded the issue of entitlement to an initial compensable evaluation for a right ankle disorder from January 29, 2007, through March 15, 2009; an evaluation in excess of 10 percent from March 16, 2009, through April 26, 2010; and an evaluation in excess of 20 percent beginning April 27, 2010, for extraschedular consideration.  

The Veteran, in a March 2012 statement in support of claim, indicated that he was satisfied with the decision that had been made with regard to the right ankle.  His representative, in his May 2012 written argument, noted the Veteran's statement and indicated that the Veteran had effectively withdrawn this issue from appeal.  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as it relates to this issue, and it is dismissed without prejudice.

Left Shoulder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In determining credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

A review of the Veteran's service treatment records reveals no complaints or findings or left shoulder problems.  At the time of the Veteran's September 1980 service separation examination, normal findings were reported for the upper extremities.  The Board does note that the Veteran checked the "yes" box on his September 1980 service separation report of medical history, when asked if he had or had ever had painful or trick shoulder or elbow; arthritis, rheumatism, or bursitis; or bone, joint, and other deformity.  The Board observes that service connection has been granted for right shoulder and right collar bone disorders.  

There were also no findings or complaints of left shoulder problems in the years immediately following service.  Treatment records reveal that the Veteran was noted to have pain in both shoulders in the mid 2000s.  

At his October 2010 hearing, the Veteran testified that he started to have shoulder pain after falling off a tank in April 1979.  He also stated that it was his belief that his participation in combat simulated training on an almost daily basis contributed to his current left shoulder problems.  

In conjunction with the February 2011 Board remand, the Veteran was afforded a VA examination in March 2011.  At the time of the examination, the Veteran related the onset of his left shoulder problems to falling off a tank in service.  He noted having had pain in the shoulder since that time.  He also stated that the left shoulder pain had increased in severity following his cervical spine surgery.  X-rays taken of the left shoulder revealed mild acromioclavicular osteoarthritis, with otherwise unremarkable findings.  Following examination, the examiner rendered a diagnosis of mild left shoulder degenerative joint disease.  The examiner stated that the Veteran's left shoulder condition was less likely as not caused by or a result of his active military service.  He noted that the Veteran stated that his condition began after he fell off a tank.  The examiner observed that the Veteran's service treatment records did not reveal any complaints of left shoulder problems.  Therefore, based upon a review of the service records, the Veteran's left shoulder condition was less likely as not caused by or a result of his active military service.  

In this case, the Board notes that the Veteran went more than two decades after service before reporting, or receiving documented treatment for, the claimed disability of the left shoulder.  He is competent to state that he has experienced symptoms of the shoulder since service, as they comes through his senses.  Just because lay evidence is competent, however, does not mean that it is necessarily of high probative value.  Here, the probative value of the Veteran's contentions is significantly reduced by the very extensive length of time between separation from service and his initial complaint and treatment.  See Maxson v. Gober, supra; see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Moreover, the Board finds that the Veteran's lay contentions - which constitute the only evidence of record, lay or medical, in support of his claim - are very substantially outweighed by the VA examiner's opinion.  This examiner reviewed the entire claims file, provided an opinion that is consistent with the 20-plus year gap between service and initial complaints and treatment, and offered a rationale for that opinion.  As contrasted with the Veteran's lay contentions, even if considered credible, this medical opinion has very substantial probative value and weight.  This medical opinion leads the Board to the conclusion that the Veteran's current disability is not related to any incident or medical findings shown in service.

Based on the above, given the absence of continuity of symptomatology and, importantly, any favorable medical nexus opinion regarding his complaints and active duty, the Board finds that the preponderance of the evidence is against a grant of service connection for a left shoulder disorder, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In a February 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the February 2007 letter. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has obtained all available records.  There are no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.

The Veteran was also afforded a VA examination in March 2011 in conjunction with the February 2011 remand.  The results obtained and the opinion rendered by the examiner are sufficient in order to properly address the Veteran's claim and substantially comply with the Board remand.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his October 2010 hearing.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

The issue of entitlement to an initial compensable evaluation for a right ankle disorder from January 29, 2007, through March 15, 2009; an evaluation in excess of 10 percent from March 16, 2009, through April 26, 2010; and an evaluation in excess of 20 percent beginning April 27, 2010, to include on an extraschedular basis, is dismissed.  

Service connection for a left shoulder disorder is denied.


REMAND

As it relates to the issue of service connection for a cervical spine disability, the Board notes that while the Veteran was afforded a VA examination in March 2011 in conjunction with the February 2011 Board remand, and the requested opinion was provided that the Veteran's cervical spine disorder and upper extremity neuropathy were less likely than not caused by or a result of his active military service, the rationale used in support of the opinion is not supported by the evidence of record.  The Board notes that the Veteran has claimed that he sustained a neck injury when falling off a tank in service.  While the examiner indicated that there were no such records, the Board observes that in an April 1979 treatment record, the Veteran was noted to have fallen off a tank and sustained a laceration to the back of his neck and to have had swelling of the lips and an abrasion to the right portion of the chin.  The Board further observes that the Veteran was noted to have bumped his head on a log in October 1979 and to have had headaches for two days.  An assessment of post-traumatic headaches was rendered at that time.  Based upon these inservice findings, the Board is of the opinion that the matter should be returned to the March 2011 VA examiner with a request to clear up the apparent discrepancy with the record and his rationale.  

As it relates to peripheral neuropathy of the lower extremities, the Board notes that the examiner indicated that it was less likely than not that the Veteran's neuropathy of the lower extremities was related to or caused by his period of service.  In support of his opinion, the examiner observed that the Veteran's service treatment records did not contain any findings of tingling or numbness of the feet or legs.  

While the Board notes that there were no specific findings of tingling or numbness of the legs or feet, the Veteran was noted to have weakness in both his legs in September 1977.  There were also a number of findings with regard to his feet, including pain in the feet.  Based upon the inservice findings, the claims folder should be returned to the examiner with a request that he address the findings of weakness in the legs and foot problems noted in service and to make a determination as to what relationship, if any, these inservice findings have to his current bilateral lower extremity peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder to the VA examiner who conducted the March 2011 VA examination.  Following a review of the claims folder, to include a copy of this remand, the examiner is requested to render an opinion as to the nature and etiology of any current cervical spine disorder and resultant upper extremity radiculopathy and/or peripheral neuropathy, and its relationship, if any, to his period of service.  In rendering his opinion, the examiner is to specifically address the April 1979 treatment record findings, wherein the Veteran was noted to have fallen off a tank and sustained a laceration to the back of his neck and to have swelling of the lips and an abrasion to the right portion of the chin; and the October 1979 treatment record, wherein the Veteran was reported to have bumped his head on a log and to have had headaches for two days, with an assessment of post-traumatic headaches being rendered at that time.  The examiner is to provide a detailed rationale for each opinion that is rendered.  

The examiner is also requested to render an opinion as to the nature and etiology of any current lower extremity peripheral neuropathy, and its relationship, if any, to his period of service.  In rendering his opinion, the examiner is to address and comment on the findings of weakness in both his legs in a September 1977 treatment record and the inservice findings relating to the Veteran's feet, including pain in the feet.  The examiner must provide a detailed rationale for any opinion that is rendered.  

If the March 2011 VA examiner is not available, refer the claims folder to an available VA medical professional with the request to provide the above opinions and address the above noted inservice findings, while providing a detailed rationale for each opinion that is rendered.  

2.  Thereafter, readjudicate the remaining issues.  If the determination of any of these claims remains less than fully favorable to the Veteran, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


